DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 8,267,785, hereinafter “Yamashita”) in view of Bachmann et al. (US 7,089,148, hereinafter “Bachmann”).
With respect to claim 1, Yamashita teaches an electronic device subject to movements and rotations in a spatial reference frame (Yamashita: Fig. 1-3), comprising:
a motion sensor module having sensor circuitry configured to generate measured angular velocities and measured axial accelerations (Yamashita: Fig. 7, gyrosensor unit 7 includes gyrosensors 55 and 56 for producing tri-axial angular velocity data).
Yamashita fails to expressly disclose:

providing a previous quaternion corresponding to time T-1 based on the measured axial accelerations corresponding to time T-1 and the measured angular velocities corresponding to time T-1;
converting the measured angular velocities corresponding to time T based on the previous quaternion into a current quaternion and predicted axial accelerations;
comparing the predicted axial accelerations with the measured axial accelerations corresponding to time T to obtain a first comparison result;
obtaining an updated quaternion associated with time T based on the current quaternion and the first comparison result, and using the updated quaternion as a next occurrence of the previous quaternion; and
providing the resulting deviation based on the updated quaternion;
wherein the processor circuitry is further configured to provide content based on the resulting deviation in the spatial reference frame.
However, Bachmann discloses:
a computing processor having processor circuitry configured to calculate a resulting deviation associated with the movements and the rotations of the electronic device in the spatial reference frame (Bachmann: Fig. 3, the angular rates (p, q, r) at box 33 correspond to measured movements and rotations in a sensor reference frame) by:

converting the measured angular velocities corresponding to time T based on the previous quaternion into a current quaternion and predicted axial accelerations (Bachmann: Fig. 3, the angular rates at box 33 are converted at box 37 to a rate quaternion);
comparing (Paragraph [0004], of Applicant’s Specification, “The term of "comparison" of the present invention may generally refer to the calculating and obtaining of the actual deviation angles of the 3D pointing device …”)  the predicted axial accelerations with the measured axial accelerations corresponding to time T to obtain a first comparison result (Bachmann: Fig. 3, the comparison occurs at the junction between boxes 34 and 35, such that the filter chooses a correction factor, that when added to q.dot., will minimize the difference between the actual measurements (h1 h2 h3 b1 b2 b3) and the predicted measurements for those same values);
obtaining an updated quaternion associated with time T based on the current quaternion and the first comparison result, and using the updated quaternion as a next occurrence of the previous quaternion (Bachmann: Fig. 3, the updated quaternion is a new value of the orientation output quaternion at 39); and
providing the resulting deviation based on the updated quaternion (Bachmann: Fig. 3, the updated quaternion reflects the correction factor using predicted measurements based on the previous orientation output quaternion);

Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to modify the method, as taught by Yamashita, to incorporate additional types of detectors into the motion sensing module, as taught by Bachmann, in order overcome the shortcomings of individual detector types by capitalizing on the advantages of each (Bachmann: Col. 4, lines 15-30, Col. 13, lines 1-10).

With respect to claim 2, the combination of Yamashita as modified by Bachmann teaches the electronic device of claim 1, wherein:
the motion sensor module further comprises a rotation sensor and an accelerometer (Yamashita: Fig. 7, gyrosensor unit 7 and acceleration sensor 37);
the rotation sensor has sensor circuitry configured to generate the measured angular velocities (Yamashita: Fig. 7, gyrosensor unit 7 includes gyrosensors 55 and 56 for producing tri-axial angular velocity data);
the accelerometer has circuitry configured to generate the measured axial accelerations (Yamashita: Fig. 7; Col. 12, line 47 – Col. 13, line 10, output from the acceleration sensor 37 represented as a three-dimensional acceleration vector (ax,ay,az));
and both the rotation sensor and the accelerometer are associated with the movements and the rotations of the electronic device in a spatial reference frame 

With respect to claim 3, the combination of Yamashita as modified by Bachmann teaches the electronic device of claim 1, wherein the converting the measured angular velocities corresponding to time T based on the previous quaternion is performed without using the measured axial accelerations corresponding to time T (Bachmann: Fig. 3, the angular rates at box 33 are converted at box 37 to a rate quaternion).

With respect to claim 4 the combination of Yamashita as modified by Bachmann teaches the electronic device of claim 1, wherein the predicted axial accelerations are based on the measured axial accelerations corresponding to time T-1 and the measured angular velocities corresponding to time T (Bachmann: Fig. 3, an estimated orientation quaternion 39 is correlated with the measurement vector 34 and the angular rate information 37; Col. 16, line 40 – Col. 17, line 5, each iteration computes an updated estimated quaternion representative of a new estimate of sensor orientation).

With respect to claim 5, the combination of Yamashita as modified by Bachmann teaches the electronic device of claim 1, wherein the first comparison result is based on the measured axial accelerations corresponding to time T-1, measured axial accelerations corresponding to time T, and angular velocities corresponding to time T (Bachmann: Fig. 3, the comparison occurs at the junction between boxes 34 and 35, 

With respect to claim 6, the combination of Yamashita as modified by Bachmann teaches the electronic device of claim 1, wherein the current quaternion and the predicted axial accelerations are converted from the measured angular velocities corresponding to time T so that the first comparison result and the updated quaternion correspond to time T (Bachmann: Fig. 3, an estimated orientation quaternion 39 is correlated with the measurement vector 34 and the angular rate information 37; Col. 16, line 40 – Col. 17, line 5, each iteration computes an updated estimated quaternion representative of a new estimate of sensor orientation).

With respect to claim 7, the combination of Yamashita as modified by Bachmann teaches the electronic device of claim 1, wherein the content is visual content (Bachmann: Fig. 4, Col. 13, lines 20-30).

With respect to claim 8, the combination of Yamashita as modified by Bachmann teaches the electronic device of claim 7, wherein the processor circuitry is further configured to translate the resulting deviation in the spatial reference frame into a real-time movement pattern in a display reference frame (Bachmann: Fig. 4, processing unit translates movements of the person 402 from the sensor reference frame into the display reference frame 404).

With respect to claim 9, the combination of Yamashita as modified by Bachmann teaches the electronic device of claim 8, further comprising a display device associated with the display reference frame and configured to display the real-time movement pattern (Bachmann: Fig. 4, processing unit translates movements of the person 402 from the sensor reference frame into the display reference frame 404).

With respect to claim 10, the combination of Yamashita as modified by Bachmann teaches the electronic device of claim 1, wherein:
the motion sensor module further comprises a magnetometer having magnetometer circuitry configured to generate measured magnetisms (Bachmann: Fig. 3, magnetometers 38 generate measured magnetisms b1, b2, b3); and
in calculating the resulting deviation, the computing processor is further configured to:
convert the measured magnetisms corresponding to time T to a measured yaw angle (Bachmann: Fig. 3, box 32 outputs measured magnetisms b1, b2, b3 corresponding to yaw pitch and roll angles) and convert the angular velocities corresponding to time T to a predicted yaw angle (Bachmann: Fig. 3, box 33 outputs signal (p, q, r) comprising angular velocities Ωx, Ωy, Ωz. used to calculate each output q̂ and are therefore a part of each orientation output quaternion q);
compare the predicted yaw angle with the measured yaw angle to obtain a second comparison result (Bachmann: Fig. 3, measured magnetisms are compared with respective predicted magnetisms in the computed measurement vector 35a to obtain a six-valued error vector 36 that corresponds to measure of how actual 
obtain the updated quaternion based on the second comparison result (Bachmann: Fig. 3, the filter selects a correction factor output at box 41 that when added to the output at box 37 will minimize the difference between the actual measurements (h1 h2 h3 b1 b2 b3) and the predicted measurements for those same values).

With respect to claim 11, the combination of Yamashita as modified by Bachmann teaches the electronic device of claim 10, wherein:
the measured yaw is based on the measured magnetisms, a temporary pitch value, and a temporary roll value; and
the temporary pitch value and the temporary roll value are calculated and converted from the updated quaternion (Bachmann: Fig. 3, includes intermediate sensor orientations represented in the form of quaternions (e.g., old and new q.sub.circumflex); Col. 7, lines 4-31; transforming estimated body rates to updated Euler Rates or Quaternion Rates)..

claim 12, the combination of Yamashita as modified by Bachmann teaches the electronic device of claim 10, wherein, in calculating the resulting deviation, the computing processor is further configured to:
obtain a first updated quaternion based on the current quaternion and the first comparison result (Bachmann: Fig. 3, an estimated orientation quaternion 39 is correlated with the measurement vector 34 and the angular rate information 37; Col. 16, line 40 – Col. 17, line 5, each iteration computes an updated estimated quaternion representative of a new estimate of sensor orientation); and
obtain a second updated quaternion based on the first updated quaternion and the second comparison result, wherein the resultant angles are based on the second updated quaternion (Bachmann: Col. 9, lines 22-32; Fig. 3, a second updated state is interpreted as a subsequent iteration using the previously updated state; Equation 16).

With respect to claim 13, the combination of Yamashita as modified by Bachmann teaches the electronic device of claim 1, wherein, in calculating the resulting deviation, the computing processor is further configured to:
utilize a first data association model to determine whether compensation is needed to obtain the updated quaternion based on the measured axial accelerations corresponding to time T; and
obtain the updated quaternion in response to determining that the compensation is needed (Bachmann: Fig. 3; performing compensation if the error vector yields a non-zero result, then no deviation exist in the subtracting operation between the actual 

With respect to claim 14, the combination of Yamashita as modified by Bachmann teaches the electronic device of claim 13, wherein, in calculating the resulting deviation, the computing processor is further configured to utilize the first data association model to determine whether compensation is needed to obtain the updated quaternion based on whether the first comparison result is a first predetermined value or within a first predetermined range (Bachmann: Fig. 3; performing the compensation only if the error vector yields a non-zero result, otherwise if no deviation exist in the subtracting operation between the actual measurements (h1 h2 h3 b1 b2 b3) and the predicted measurements for those same values, then no compensation is performed).

Method claims (15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27 & 28) are drawn to the method of using the corresponding apparatus claimed in claims (1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 & 14).  Therefore method claims (15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27 & 28) correspond to apparatus claims (1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 & 14) and are rejected for the same reasons of obviousness as used above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625